DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	The following claim limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations used a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder was not preceded by a structural modifier:  “endoscopic image acquisition unit”,  “region-of-interest detecting unit”, “position information acquisition unit” in claim 1, “first marked image generating unit” in claim 2, “insertion state acquisition unit” in claim 3, “discrimination unit” in claim 4, “discrimination result storage unit” in claims 9 and 10, “warning unit” in claim 12, “biological feature value calculating unit” in claim 14, “insertion length acquisition unit” in claim 17, “region-of-interest position information storage unit” in claim 18, “shape-of-inserted-endoscope information acquisition unit”, “second marked image generating unit” in claim 19.  Applicant has amended each of the above claims to provide structure, therefore the claim limitations are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
3.	Claims 1-4, 16, 18 and 20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda et al. (US2010/0061597), Claims 5-10 were rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US2010/0061597) in view of Morita et al. (US2012/0220840), Claim 11 was rejected under 35 U.S.C. 103 as being  rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US2010/0061597) in view of Shibata et al. (US2015/0042643), and Claim 19 was objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1 and 20 are independent.
	Applicant has amended each of independent claims 1 and 20 to include the allowable subject matter of claim 19, and canceled claim 19.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 5 November 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-4, 16, 18 and 20, the 35 U.S.C. 103 rejection of claims 5-15, and 17, and the objection to claim 19 has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-18 and 20 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667